864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfonso COLTER, Jr., Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3228.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1988.

Before MARKEY, Chief Judge, RICH and EDWARD S. SMITH, Circuit Judges.
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board (board), Docket No. PH07528710561, dismissing Colter's petition for review of the board's decision in a "constructive suspension" action.  We affirm.

OPINION

2
The board dismissed Colter's petition because it was untimely.  After carefully considering the record and each of the petitioner's arguments, we affirm on the basis of the board's opinion.